Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Rushi Sukhavasi and permission from Mr. Travis Dubose on 11/8/2021.

The claims are amended as followed:
1.   (currently amended)   A computing system comprising:
a database device disposed within a remote network management platform configured to manage a managed network, wherein the database comprises a configuration management database (CMDB) disposed within a computational instance of the remote network management platform, and wherein the CMDB contains information about a plurality of configuration items associated with the managed network; and
one or more server devices, associated with the remote network management platform, and configured to:
transmit, to a third-party computing system, a request for general information identifying each computing resource of a plurality of computing resources of the third-party computing system that is assigned to the managed network;
receive, from the third-party computing system, a response to the request that includes the general information, wherein the general information included in the response indicates at least respective resource names and respective resource types of the identified computing resources;
in response to receiving the response to the request that includes the general information: 
determine that a first computing resource of the identified computing resources has a first resource type based on the general information; 
store, in the database device, a first representation that has just a first set of data fields containing the general information from the response that identifies the first computing resource in response to determining that the first computing resource has the first resource type, wherein the first representation is stored as a discovered configuration item in the CMDB; 
determine that a second computing resource of the identified computing resources has a second resource type based on the general information; 
determine that the one or more server devices are configured to transmit a second request for specific information about the second computing resource to the second computing resource of the third-party computing system based on the second resource type, wherein the specific information comprises one or more data fields not present within the general information; 
store, in the database device, a second representation that has a second set of data fields containing the general information about the second computing resource from the response in response to determining that the one or more server devices are configured to transmit the second request, wherein the second set of data fields comprises one or more data fields configured to contain the specific information about the second computing resource, and wherein the second representation is stored as an additional discovered configuration item in the CMDB;
transmit, to the second computing resource of the third-party computing system, the second request for the specific information associated with the second computing resource after storing the second representation;
receive, from the second computing resource of the third-party computing system, a second response to the second request that includes the specific information about the second computing resource; and
update, in the database device, the second representation to store the specific information from the second response in the one or more data fields of the second set of data fields.

2.   (cancelled)   

3.   (previously presented)   The computing system of claim 1, wherein the identified computing resources comprise one or more of: one or more virtual machines, one or more services, one or more applications, one or more load balancers, one or more third-party servers, or one or more third-party databases, and wherein the identified computing resources were allocated to the managed network by the third-party computing system.

4.   (previously presented)   The computing system of claim 1, wherein the general information included in the response also indicates one or more of the following for the identified computing resources: (i) resource identifiers, (ii) resource locations, and (iii) resource versions.

5.   (cancelled)   

6.   (previously presented)   The computing system of claim 1, wherein the one or more server devices are configured to:
make a first determination that the one or more server devices are not yet configured to transmit additional requests for specific information about the identified computing resources of the first resource type, wherein storing the first representation that has just the first set of data fields is responsive to making the first determination.

7.   (cancelled)   

8.   (previously presented)   The computing system of claim 1, wherein the one or more server devices are configured to transmit the second request after storing the second representation in the database device.

9.   (previously presented)   The computing system of claim 1, wherein the one or more server devices are configured to:
transmit, to the third-party computing system, a third request for the general information of the identified computing resources of the third-party computing system that are assigned to the managed network;
receive, from the third-party computing system, a third response to the third request; and
determine that the third response includes an update to the general information that identifies the first computing resource, and responsively modify one or more data fields of the first set of data fields in the first representation to contain the update to the general information that identifies the first computing resource.

10.   (cancelled)   

11.   (previously presented)   The computing system of claim 1, wherein the one or more server devices are configured to:
transmit, to the third-party computing system, a third request for the general information of the identified computing resources of the third-party computing system that are assigned to the managed network;
receive, from the third-party computing system, a third response to the third request; and
determine that the third response includes an update to the general information that identifies the second computing resource, and responsively modify respective data fields of the second set of data fields in the second representation to contain the update to the general information that identifies the second computing resource.

12.   (previously presented)   The computing system of claim 1, wherein the one or more server devices are configured to:
transmit, to the third-party computing system, a third request for the general information of the identified computing resources of the third-party computing system that are assigned to the managed network;
receive, from the third-party computing system, a third response to the third request; and
determine that the general information included in the third response identifies a new computing resource that was not identified in the 

13.   (previously presented)   The computing system of claim 1, wherein the general information included in the response also indicates associations between at least two of the identified computing resources, and wherein the one or more server devices are configured to:
store, in the database device, representations of the associations indicated in the response.

14.   (previously presented)   The computing system of claim 13, wherein the one or more server devices are configured to:
generate a definition of a graph that represents (i) one or more of the identified computing resources in the response as respective nodes and (ii) one or more of the associations as respective links; and
store the definition of the graph in the database device.

15.   (previously presented)   The computing system of claim 14, wherein the one or more server devices are configured to:
provide, to a client device associated with the managed network, a representation of a graphical user interface that displays the graph in accordance with the stored definition.

16.   (original)   The computing system of claim 1, wherein a proxy server application is disposed within the managed network, and wherein the one or more server devices being configured to transmit the request and receive the response comprises:
transmitting the request to the third-party computing system by way of the proxy server application; and
receiving the response from the third-party computing system by way of the proxy server application.

17.   (currently amended)   A method comprising:
transmitting, by a computing system to a third-party computing system, a request for general information identifying each computing resource of a plurality of computing resources of the third-party computing system that is assigned to a managed network, wherein the computing system includes a database device disposed within a remote network management platform configured to manage the managed network, wherein the database comprises a configuration management database (CMDB) disposed within a computational instance of the remote network management platform, and wherein the CMDB contains information about a plurality of configuration items associated with the managed network;
receiving, by the computing system from the third-party computing system, a response to the request that includes the general information, wherein the general information included in the response indicates at least respective resource names and respective resource types of the identified computing resources;
in response to receiving the response to the request that includes the general information: 
determining, by the computing system, that a first computing resource of the identified computing resources 
storing, in the database device, a first representation that has just a first set of data fields containing the general information from the response that identifies the first computing resource in response to determining that the first computing resource has the first resource type, wherein the first representation is stored as a discovered configuration item in the CMDB;
determining, by the computing system, that a second computing resource of the identified computing resources 
determining, by the computing system, that the computing system is configured to transmit a second request for specific information about the second computing resource to the second computing resource of the third-party computing system based on the second resource type, wherein the specific information comprises one or more data fields not present within the general information;
storing, in the database device, a second representation that has a second set of data fields containing the general information about the second computing resource from the response in response to determining that the one or more server devices are configured to transmit the second request, wherein the second set of data fields comprises one or more data fields configured to contain the specific information about the second computing resource, and wherein the second representation is stored as an additional discovered configuration item in the CMDB;
transmitting, to the second computing resource of the third-party computing system, the second request for the specific information associated with the second computing resource after storing the second representation;
receiving, from the second computing resource of the third-party computing system, a second resource to the second request that includes the specific information about the second computing resource; and
updating, in the database device, the second representation to store the specific information from the second response in the one or more data fields of the second set of data 

18.   (cancelled)   

19.   (cancelled)   

20.   (currently amended)   An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system that includes a database device disposed within a remote network management platform that manages a managed network, cause the computing system to perform operations, wherein the database comprises a configuration management database (CMDB) disposed within a computational instance of the remote network management platform, wherein the CMDB contains information about a plurality of configuration items associated with the managed network, and wherein the operations comprise 
transmitting, to a third-party computing system, a request for general information identifying each computing resource of a plurality of computing resources of the third-party computing system that is assigned to the managed network;
receiving, from the third-party computing system, a response to the request that includes the general information, wherein the general information included in the response indicates at least respective resource names and respective resource types of the identified computing resources;
in response to receiving the response to the request that includes the general information: 
determining that a first computing resource of the identified computing resources has a first resource type based on the general information; 
storing, in the database device, a first representation that has just a first set of data fields containing the general information from the response that identifies the first computing resource in response to determining that the first computing resource has the first resource type, wherein the first representation is stored as a discovered configuration item in the CMDB;
determining that a second computing resource of the identified computing resources has a second resource type based on the general information;
determining that the one or more server devices are configured to transmit a second request for specific information about the second computing resource to the second computing resource of the third-party computing system based on the second resource type, wherein the specific information comprises one or more data fields not present within the general information; 
storing, in the database device, a second representation that has a second set of data fields containing the general information about the second computing resource from the response in response to determining that the one or more server devices are configured to transmit the second request, wherein the second set of data fields comprises one or more data fields configured to contain the specific information about the second computing resource, and wherein the second representation is stored as an additional discovered configuration item in the CMDB;
transmitting, to the second computing resource of the third-party computing system, the second request for the specific information associated with the second computing resource after storing the second representation; and
updating, in the database device, the second representation to store the specific information from the second response in the one or more data fields of the second set of data fields.

21.   (previously presented)  The computing system of claim 1, wherein the request for general information comprises a GET operation, and the response to the request for general information comprises a list of the identified computing resources of the third-party computing system.

22.  (previously presented)  The computing system of claim 21, wherein the specific information comprises a resource name of the second computing resource, a resource type of the second computing resource, and the one or more data fields not present within the general information.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the limitations in the independent claims 1, 17 and 20 especially: “a database device disposed within a remote network management platform configured to manage a managed network, wherein the database comprises a configuration management database (CMDB) disposed within a computational instance of the remote network management platform, and wherein the CMDB contains information about a plurality of configuration items associated with the managed network; and one or more server devices, associated with the remote network management platform, and configured to: transmit, to a third-party computing system, a request for general information identifying each computing resource of a plurality of computing resources of the third-party computing system that is assigned to the managed network; receive, from the third-party computing system, a response to the request that includes the general information, wherein the general information included in the response indicates at least respective resource names and respective resource types of the identified computing resources; in response to receiving the response to the request that includes the general information:  determine that a first computing resource of the identified computing resources has a first resource type based on the general information; store, in the database device, a first representation that has just a first set of data fields containing the general information from the response that identifies the first computing resource in response to determining that the first computing resource has the first resource type, wherein the first representation is stored as a discovered configuration item in the CMDB; determine that a second computing resource of the identified computing resources has a second resource type based on the general information; determine that the one or more server devices are configured to transmit a second request for specific information about the second computing resource to the second computing resource of the third-party computing system based on the second resource type, wherein the specific information comprises one or more data fields not present within the general information; store, in the database device, a second representation that has a second set of data fields containing the general information about the second computing resource from the response in response to determining that the one or more server devices are configured to transmit the second request, wherein the second set of data fields comprises one or more data fields configured to contain the specific information about the second computing resource, and wherein the second representation is stored as an additional discovered configuration item in the CMDB; transmit, to the second computing resource of the third-party computing system, the second request for the specific information associated with the second computing resource after storing the second representation; receive, from the second computing resource of the third-party computing system, a second response to the second request that includes the specific information about the second computing resource; and update, in the database device, the second representation to store the specific information from the second response in the one or more data fields of the second set of data fields”.
Dependent claims 3-4, 6, 8-9, 11-16, and 21-22 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1, 3-4, 6, 8-9, 11-17, and 20-22 are considered allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        11/12/2021




/ALEX GOFMAN/Primary Examiner, Art Unit 2163